This opinion is subject to administrative correction before final disposition.




                             Before
              MONAHAN, STEPHENS, and DEERWESTER
                    Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Austin R. KELLETT
               Lance Corporal (E-3), U.S. Marine Corps
                             Appellant

                             No. 202000178

                        Decided: 25 November 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                             Military Judges:
                     Stephen F. Keane (arraignment)
                         Jeffrey V. Munoz (trial)

 Sentence adjudged 23 April 2020 by a special court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a
 military judge sitting alone. Sentence in the Entry of Judgment:
 reduction to E-1, confinement for 100 days, forfeiture of $1,155.00 pay
 per month for 4 months, and a bad-conduct discharge.

                             For Appellant:
                  Captain Thomas P. Belsky, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Kellett, NMCCA No. 202000178
                            Opinion of the Court

                           _________________________

        This opinion does not serve as binding precedent under
              NMCCA Rule of Appellate Procedure 30.2(a).

                           _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Uniform Code of Military Justice arts. 59, 66, 10 U.S.C.
§§ 859, 866.
   The findings and sentence are AFFIRMED. 1


                                 FOR THE COURT:




                                 RODGER A. DREW, JR.
                                 Clerk of Court




   1  We note that the civilian trial defense counsel [CDC] was not sworn by either
military judge as required by Dep’t of the Navy, Judge Advocate General Instr.
5800.7F, Manual of the Judge Advocate General, para. 0130.a(3) (Ch-3, Mar. 30,
2020). However, CDC was a retired O-5 Marine judge advocate who was previously
certified in accordance with Article 27(b), UCMJ, and sworn in accordance with
Article 42(a), UCMJ. Under these circumstances, we find that CDC was qualified in
accordance with Article 38(b), UCMJ, and Rule for Courts-Martial 502(d)(2)(B) and
discern no prejudice. We thus find it unnecessary to take corrective action.


                                        2